                                                 Entered on Docket
                                                 September 10, 2019
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


 1
                                           Signed and Filed: September 10, 2019
 2
 3
                                            ________________________________________
 4                                          DENNIS MONTALI
                                            U.S. Bankruptcy Judge
 5
 6
 7
                         UNITED STATES BANKRUPTCY COURT
 8
                         NORTHERN DISTRICT OF CALIFORNIA
 9
10   In re                                  ) Bankruptcy Case
                                            ) No. 19-10668-DM
11   BRUCE CHADBOURNE,                      )
                                            ) CHAPTER 13
12                                          )
                       Debtor.              )
13
                                            )
14
15           ORDER RE EXIGENT CIRCUMSTANCES UNDER SECTION 109(h)(3)

16        Debtor submitted a certification setting forth exigent
17   circumstances and explaining why Debtor was unable to obtain
18   budget and credit counseling before filing the instant petition.
19   The court finds that certification unsatisfactory under section
20   109(h)(3) of the Bankruptcy Code.
21                                 **END OF ORDER**
22
23
24
25
26
27
28
                                            -1-



     Case: 19-10668   Doc# 9   Filed: 09/10/19     Entered: 09/10/19 15:43:18      Page 1 of 2
 1                                COURT SERVICE LIST

 2   Bruce Chadbourne
     1810 Mora Ave.
 3
     Calistoga, CA 94515
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-



     Case: 19-10668   Doc# 9   Filed: 09/10/19    Entered: 09/10/19 15:43:18   Page 2 of 2
